         Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 1 of 21 PageID 56
k


    Filing # 128363755 E-Filed 06/08/2021 08:06:17 PM




                     IN TkIE CIRCUIT COURT FOR THE THIRTEENTH JUDICIAL CIRCUIT
                   .         ~'IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                 `                           CIVIL DIVISION

            JAMES HARNISH, on behalf of
            himself and on behalf of all others
            similarly situated,

                   Plaintiff,

            v:                                                  CASE NO.:

            BACKYARD LAWN MASTER, LLC,                                                                              °

                   Defendant.
                                                         _..


                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL.

                   Plaintiff, JAMES HARNISH ("Plaintiff'), files this Complaint against Defendant,

            BACKYARD LAWN MASTER, LLC, ("Defendant") under the Fair Credit Reporting Act of

            1970, as amended ("FCRA"), 15 U.S.C. § 1681 et seq., and states as follows:

                                                     NATURE.-OF THHE CASE

                   1.      Plaintiff brings this action against Defendant for violations of the Fair Credit

            ReportingAct ("FCRA"), 15 U.S.C. §§ 1681a-1681x.

                   2.      The FCRA, 15 U.S.C. §1681b, makes it presumptively unlawful to obtain and use

            a"consumer report" for an employment purpose. Such use becomes lawful ifand only ifthe "user"

            — in this case "Defendant"— has complied with the statute's strict disclosure and authorization

            requirements. 15 U.S.C. §1681b(b)(2).              Defendant willfully violated these requirements in

            multiple ways, in systematic violation of Plaintiff's rights and the rights of other putative class

            member.                                                                                                     ,

                                             :k    ,;,
                                   ,1,: • , _ :.    ~; ,
    Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 2 of 21 PageID 57
,




              3.      In fact, the 9th Circuit Court of Appeals recently held that a nearly identical

      ,d.i`s.closure f6rm`,violates the FCRA. Gilberg v. California Check Cashing Stores, LLC, 913 F.3d                   `
        .                                                                                                       ... ~,: .
       1169, 1171 (9th Cir. 2019).

              4,      Defendant violated 15 U.S.C. § 1681 b(b)(2)(A)(i) by procuring consumer reports

       on Plaintiff and other Putative Class membei•s for employment purposes without following the

       law. Under this subsection oi`the FCRA, Defendant is required to disclose to its employees—in a

       document that consists solely of the disclosure—that it may obtain a consumer report on them for

       employment purposes.

              5.     This disclosure must be made by employers prior to obtaining copies of

       employees', or prospective employees', consumers reports. ld. A"consumer report" means any

       written, oral, or other communication of any information by a consumer reporting agency bearing

      on a consumer's credit worthiness, credit standing, credit capacity, character, general reputatiori,
                                                                                                                      r
       personal characteristics, or mode of living which is used or expected to be used or collected in

      whole or in part for the purpose of serving as a factor in establishing the consurner's eligibility for

      an employment puipose.

              6.     Defendant willfully violated 15 U.S.C. § 1681 b(b)(2) by failing to provide Plaintiff

      and other Putative Class members with a copy of a separate document consisting solely of

      Defendant's disclosure, stating that Defendant may obtain a consumer report on any person for

      employmejit purposes.

              7.     Defendant also violated this requirement by failing to provide this disclosure to

      Plaintiff and other Putative Class members prior to obtaining a copy of the person's consumer

      report. (Emphasis added).

                                     . ,.




                                                      pi
    Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 3 of 21 PageID 58
~




                 8.        Further, Defendant violated 15 U.S.C. § 1681b(b)(2)(A)(ii) by obtaining consumer

          reports for Plaintiff and other Putative Class meinbers without proper authorization, due to the fact

          that its disclosure forms fail to comply witti the requirements of the FCRA.

                 9.        ln response to Defendant's willful violations of the FCRA, Plaintiff asserts two

          class claims under 15 U.S.C. §§ 1681 b(b)(2)(A)(i)-(ii), on behalf of a"Background Check Class,"

          consisting of:

                 All of Defendant's employees and job applicants in the United States who were
                 the subject of a consumer report that was procured by Defendant's within five
                 years of the filing of this complaint through the date of final judgment in this
                 action not first provided a stand-alone disclosure in violation of 15 U.S.C. §
                 1681b(b)(2)(A).

                  10.      On behalf of and the Putative Class identified herein, Plaintiff seeks statutory

          damages, costs and attot•neys' fees, equitable relief, and other appropriate relief under the FCRA.

                                                     .THE PARTIES

                  11.      Plaintiff ("Plaintiff") lives in Hillsborough County, Florida. Plaintiff is a former

          employee of Defendant, and is also a member of the Putative Class defined below.

                  12.      Defendant is a foreign limited liability company incorporated under the laws of

          Michigan but routinely doing business in Tampa, Florida.

                  13.      Defendant employed Plaintiff in Hillsborough County, Florida.

                                             JURISDICTION:.AND VENUE

      '           14.      This is an action for damages in excess of $30,000, exclusive of interest, fees, and

          costs, for violations of Fair Credit Reporting Act ("FCRA"), 15 U.S.C. §§ 1681 a—x.

                  15.      This Court has personal jurisdiction over Defendant under the Florida Long Ann

          Jurisdiction Act, Fla. Stat. Section 48.193.



                                                           3
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 4 of 21 PageID 59




           16.   Furthermore, this Court's exercise of personal jurisdiction over Defendant is

   constitutionally
     ..   .         sound.
                    . ..   Through its operations in, Florida, in Hillsborough County, Defendant has     }

   established sufficient minimum contacts with the State of Florida to make it reasonably foreseeable

   that Defendant could be sued in Florida. Defendant will suffer no unfair prejudice from the

   exercise of this Court's personal jurisdiction, which serves the interests of justice in this case.

           17.   Venue is proper in this Court, because all of the events giving rise to Plaintiff's

   claims took place in this County. Plaintiff applied foi• employment here, and Defendant failed in

   its FCRA duties here.

            ALLEGATIONS REGARDING--DEFENDANT'.S.BUSINESS..PRA.CTICES

                                           Background Checks

           18.      Defendant conducts background checks on the majority of its prospective

   employees as part of a standard screening process. In addition, Defendant also conducts

   background checks on its current employees from time to time during the course of their

   employment.

           19.      Defendant does not perform these background checks in-house. Rather, Defendant

   relies on various outside consumer reporting firms to obtain this information, and return the

   corresponding reports to Defendant. These reports are "consumer reports" within the meaning of            >
                                                                                                             c
   the FCRA.                                                                                                 .




                        FCRA Violations Relating to Background Cl:eck Class

           20.     Defendant procured consumer report information on Plaintiff in violation of the

   FCRA.

           21.     Under the FCRA, ,1t is unlawful to procure a consumer report or cause a

   consumer report to be procured, for.employment purposes, unless:


                                                   4
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 5 of 21 PageID 60




                   (i)     a clear and conspicuous disclosure has been made in writing to the
                           consumer at any time before the report is procured or caused to be
                           procured, in a document that consists solely of the disclosure that a
                           consumer report may be obtained for eniployment purposes; and

                   (ii)    the consumer has authorized the procurement of the corisumer report in
                           writing (which authorization may be made on the document referred to in
                           clause (i)).

    15 U.S.C. §§ 1681b(b)(2)(A)(i)-(ii) (emphasis added).

          22.      Defendant failed to satisfy these unambiguous disclosure and authorization

   requirements. This is commonly referred to as the "stand alone disclosure" requir@ment.   , ,,

          23.      Simply put, Defendant does iiot have a stand-alone FCRA disclosure form that

   clearly and conspicuously states that a consumer report may be procured on prospective or current

   employees for employment purposes.

          24.      The FCRA also contains several other notice provisions, such as 15 U.S.C.

   §1681b(b)(3)(a) (pre-adverse action); §1681b(4)(B)(notice of national security investigation);

   §1681c(h) (notification of address discrepancy); §1681g (full file disclosure to consuiners);

   §1681k(a)(1) (disclosure regarding use ofpublic record information); §1681h (forcn and conditions

   of disclosure; and §1681 m(a) (notice of adverse action).

          25.      The purpose of FCRA notice provisions, including 1681 b(b)(2)(A)(i), is to put

   consumers on notice that a consumer report may be prepared. This gives consumers the

  opportunity to exercise substantive rights conferred by the FCRA or other statutes, allowing

  consumers the opportunity to ensure accuracy, confidentiality and fairness.

          26.      Defendant's disclosure form violates the plain language of the FCRA, and also

  flies in the face of unambiguous case law and regulatory guidance from the FTC.

          27.      Defendant willfully. disregarded this unambiguous case law and regulatory

  guidance, and it willfully violated 15 U.S.C. § 1681b(b)(2)(A) by procuring consumer report


                                                 5
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 6 of 21 PageID 61




   information on prospective or current employees and failing to comply with the disclosure and

   authorization requirements of the FCRA.

                                       FACT.UAL .ALLEGATIONS.

          28.       On or about August 28, 2020, Defendant procured a consumer report on Plaintiff

   by using the services of a third-party vendor that qualifies as a consumer repoi•ting agency. The

   eonsumer report contained private, highly confidential information about Plaintiff.

          29.      1-lowever, pursuant to the FCRA, Defendant is required to first disclose to its

   employees—in a document that consists solely of the disclosure—that it may obtain a consumer

   report on them for employment purposes, prior to obtainijig a copy of their consumer report.

          30.       Defendant's disclosure form failed to follow the requirements of the FCRA and,

   thus, Plaintiff's rights under the FCRA were violated. The disclosure document provided to

   Plaintiff contained extraneous information, the presence of wliiclh confused Plaintiff about his

   rights pursuant to the FCRA and distracted him while he was reading the documeiit.

          31.       The disclosure document, attached as Exhibit A, is written in "eye-straining tiny

   typeface writing", contained a plethora of extraneous information in flagrant disregard of the

   FCRA's stand-alone disclosure mandate, including, but not limited to the following:

          •     Multiple state law notices informing consumers of their additional rights under
                California, Maine, New York, Oregon, Minnesota and Washington (none of
                which impact the named Plaintiff here);

          •     A blanket authorization purporting to allow Defendant's unnamed "client" with
                unfettered access to Plaintiff's consumer report;

          •     A blanket authorization purporting to allow Defendant and its's unnamed
                "client" to obtain nearly liinitless information on Plaintiff and the putative class
                members from almost every source imaginable, including from "any law
                enforcement agency, adtninistrator, state or federal agency, institution, school
                or university (public or private), information service bureau, or insurance
                company";

                                                     C
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 7 of 21 PageID 62




          ~     An FCRA-violative agreement by which Plaintiff was forced to purportedly
                allow: Defendant's unnamed "client" (also referred to in the disclosure as a
                             with copies of the information and records Defendant obtained in            ,
                PlaintifPs consumer report without any additional disclosure and/or
                authorization by Plaintiff, meaning Plaintiff and the putative class members'
                private information could be shared with anyone whom Defendant wanted to
                share it with provided they were also a client;

          -0    A statement that Employment Screening Services will perform the background
                check but, then, confusingly, the disclosure states that the investigation may be
                performed by "another outside oi•ganization" which is nevei• named; and

          ~     Haphazardly lumps federal and state disclosures together. For example; it
                claims that "New York aiid Maine applicants or employees only: You have the
                right to inspect and receive a copy of any investigative consumer report
                requested by the Company identified above by contacting the consumer
                reporting agency identified above directly." A reasonable reader might think
                that only New York and Maine applicants could contact the consumer reporting
                agency to get a copy of the report.

          32.      As explained by the Court in Halstead, "all ofthose extraneous additions to the

    form stretched what should be a simple disclosure form to two full pages of eye-straining tiny

    typeface writing•" Jones v. Halstead 11lgmt. Co., LLC, 81 F. Supp. 3d 324, 333 (S.D.N.Y. 2015).

    Plaintiff values his privacy and federally protected rights. If Plaintiff had known the disclosure

    form that Defendant provided was unlawful or Defendant would not comply witli the FCRA,

    Plaintiff would not have authorized Defendant to procure the consumer report.

          33.      Defendant's violation was willful. Defendant willfully violated this requirement

   by failing to comply with both the plain language of the FCRA, well-established case law, and the

   unambiguous regulatory guidance provided by the FTC.

         34.       In ,fact, Defendant was required to first certify that it would comply with the

   requirements of the FCRA. To ensure knowing compliance with the FCRA, Congress requires that              =
                                      ~
                                       Y

   the employer must first certifyAo the consumer reporting agency that the employer shall comply
                              {            ..

                                                   7
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 8 of 21 PageID 63




    witli the disclosure, authorization, and if applicable, the adverse action requirements pursuant to

    15 U.S.C. § 1681b(b)(1)(A). The consumer reporting agency may not procure a consumer report

    before this cerlification has been executed by the employer.

           35.     Upon information and belief, and provided it cotnplied with the law, Defendant

   knowingly executed a certification providing that it would comply with the disclosure and

   authorization provisions provided by the FCRA.

           36.     Despite its certification, Defendant knowingly violated the FCRA by failing to

   comply with the Disclosure and Authorization requirements.

           37.     Further, Defendant knew or should have known about its legal obligations under

   the FCRA. These obligations are well established in the plain language of the FCRA and in the

   promulgations of the Federal Trade Com►nission and Consumer Financial Protection Bureau.

   Defendant obtained or had available substantial written materials, which apprised it of its duties

   under the FCRA.

           38.    Defendant knowingly violated 15 U.S.C. § 1681b(b)(2)(A)(i-ii) by failing to

   provide Plaintiff and the Putative Class with a copy of a document consisting solely of a disclosure

   stating that Defendant may obtain a consumer report on Plaintiff and the Putative Class for

   employment purposes, prior to obtaining a copy of their consumer reports. As a result, Plaintiff

   seeks the relief provided for by the FCRA on behalf of himself and the putative class members he

   seeks to represent, as set forth further below.

                                  CLASS ACTION ALLEGATIONS

          39.       Plaintiff assert claims pursuant to 15 U.S.C. §§ 1681 b(b)(2)(A)(i)-(ii) in Counts

   I and II ofthis Complaint on behalf of a class defined as:

          All of Defendant's employees and job applicants in the United States who were
          the subject of a consumer report that was procured by Defendant within five


                                                     8
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 9 of 21 PageID 64




             years of tlie filing of tltis complaint through the date of final judgnient in this
             action not first provided a stand-alone disclosure in violation of 15 U.S.C. §
             16g1b(b)(2)(A).

             40.     Numerositit: The Class is so numerous that joinder of all members is

   impracticable. Defendant regularly obtains and uses information in consumer repoils to conduct

   background checks on prospective employees and current employees. Based on information and

   belief, the Class is comprised of at least thousands of inembers who are geographically dispersed

   throughout the country so as to render joinder of all Class Members impracticable. The names and

   addresses of the Class Members are identifiable througli documents maintained by the Defendant,

   and the Class Members may be notified of the pendency of this action by published and/or mailed

   notice.

             41.     Tyiiic~ality: Plaintiffls claims are typical of those of the members of the putative

   Class. Defendant typically uses consumer reports to condtict background ehecks on employees and

   prospective employees. The FCRA violations suffered by Plaintiff are typical of those suffered by

   other Putative Class members, and Defendant treated Plaintiff in a manner consistent with its

   treatment of other Putative Class members under its staiidard policies and practices.

             42.     Ade'tiiizdS: Plaintiffwill fairly and adequately protect the interests ofthe Putative

   Class. Plaintiff's interests coincide with, and are not antagonistic to, other class members' interests.

   Plaintiff has retained counsel experienced in complex class action litigation.

             43.     Co.inrrrAria'fitY.: Common questions of law and fact exist as to all members of the

   Putative Class, and predominate over any questions solely affecting individual members of the

   Putative Class. These common questions include, but are not limited to:

                    a.     Whetlier Defendant uses consumer report information to conduct
                           background checks on employees and prospective employees;




                                                   9
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 10 of 21 PageID 65




                      b.      Whether Defendant's background clieck practices and/or
                              procedures comply with the FCRA;

                      C.      Whether Defendant violated the FCRA by procuring consumer
                              report information without making proper disclosures in the forinat
                              required by the statute;

                      d.      W h e th e r Defendant violated the FCRA by procuring consumer
                              report information based on invalid authorizations;

                     e.       W hether Defendant's violations ofthe FCRA were willful;

                     f.       The proper measure of statutory damages; and

                     g.       The proper fonn of injunctive and declaratory relief.

            44.       This case is maintainable as a class action under because prosecution of actions

    by or against individual members of the Putative Class would result in iiiconsistent or varying

    adjudications and create the risk of incompatible standards of conduct for Defendant. Further,

    adjudication of each individual class member's claim as a separate action would potentially be

    dispositive of the interest of other individuals not a party to such action, thereby impeding their

    ability to protect tlieir interests.

            45.       This case is also maintainable as a class action because Defendant has acted or

    refused to act on grounds that apply generally to the Putative Class, so that final injunctive relief

    or corresponding declaratory relief is appropriate with respect to the class as a whole.

            46.       Class certification is also appropriate because questions of law and fact common

    to the Putative Class predominate over any questions affecting only individual members of the

    Putative Class, and also because a class action is superior to other available methods for the fair

    and efficient adjudication of this litigation. Defendant's conduct, which is described in this

    Complaint, stems from common and uniform policies and practices, resulting in common

    violations of the FCRA. Members of the Putative Class do not have an interest in pursuing separate



                                                   10
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 11 of 21 PageID 66




    actions against Defendant, as the amount of each class members' individual claim for damages is

    small in comparison to the expense and burden of individual prosecution. Class certification will

    also obviate the need for unduly duplicative Iitigation that might result in inconsistent judgments

    concerning Defendant's practices. Moreover, manageinent of this action as a class action will not

    present any foreseeable difficulties. In the interests of justice and judicial efficiency, it would be

    desirable to concentrate the litigation of all Putative Class members' claims in a single action,

    brought in a single forum.

           47.      Plaintiff intends to send notice to all members of the Putative Class to the extent

    permitted by law. The names and addresses of the Putative Class members are readily available

    from Defendant's records, and are also available from the applicable consumer reporting agency

    from whom Defendant obtained the consumer reports at issue.

                     COUNT I— VIOLATION OF 15 U.S.C. 4 1681b(b)(2)(,A)(i) ,
                      Failure to Make Proper Disclosure in Violation of FCRA
                                   15 U.S.C. § 1681b(b)(2)(A)(i)

           48.      Plaintiff alleges and incorporates by reference the allegations of paragraphs 1

    through 47 of this Complaint as though fully set forth herein.

           49.      In violation of the FCRA, the background check that Defendant required the

    Plaintiff and the Putative Class to complete as a condition of their employment with Defendant

   does not satisfy the disclosure requirements of 15 U.S.C. § 1681 b(b)(2)(A)(i), because Defendant

   failed to provide a stand-alone document pertaining to how the consumer report information would

    be obtained and utilized.

           50.      Defendant violated the FCRA by procuring consumer reports on Plaintiff and

   other Background Check Class members without first making proper disclosures in the format

   required by 15 U.S.C. § 1681.b(b)(2)(A)(i). Namely, these disclosures had to be made: (1) before
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 12 of 21 PageID 67




    Defendant actually procured consumer reports, aiid (2) in a stand-alone document, clearly

    informing Plaintiff and other Background Check Class members that Defendant might procure a

    consumer report on each of them for purposes of employment.

           51.        The foregoing violations were willful. Defendant knew that it was required to

    provide a stand-alone form prior to obtaining and then utilizing a consumer report on any of the

    Background Check Class members. 13y failing to do so, Defendant acted in delibe►•ate or ►•eckless

    disregard of its obligations and the rights of Plaintiff and other Background Check C1ass members

    under 15 U.S.C. § 1681b(b)(2)(A)(i). Defendant knew or should have known of its legal

   obligations uiider the FCRA. These obligations are well established in both the plain language of

   the FCRA and in the promulgations ofthe Federal Trade Commission. Defendant obtained, or had

   available to it, substantial written materials that apprised it of its duties under the FCRA. Any

   reasonable employer would know of, or could easily discover, the FCRA's mandates. Defendant's

   actions were also willful because:

                 a. Defendant knew of potential FCRA liability as the Defendant is a large

                    corporation with access to legal advice through its own general counsel's

                    office and outside employment counsel, and there is not contemporaneous

                    evidence that it determined that its conduct was lawfiit;

                 b. Defendant knew or had reason to know that their conduct was inconsistent

                    with published casc law, FTC guidance interpreting the FCRA and the plain

                    language of the statute;

                 c. Defendant voluntarily ran a risk of violating the law substantially greater

                    than the risk associated with a reading that was merely careless;

              d. The consumer reporting agency utilized by Defendant made available to



                                                   12
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 13 of 21 PageID 68




                     information on how to comply with the FCRA;

                  e. Under 15 U.S.C. § 1681b(b)(1)(A) Defendant was ►•equired to first certify

                     that it would comply with the requirements of the FCRA before obtaining

                     any consumer report from a consumer 1•eporting agency. Thus, Defendant

                     knew it was supposed to comply with 15 U.S.C. § 1681b(b)(2)(i).

            Plaijrtfll's'F'rrst `Cvrr~rdte lrciru~y rritilet•'.~ l"G~g:]'h(b}(~}(,~}(1~: IirJ'or•nurno~t{
                                                                                                     ' il l~i)urt
                                                                                                            "" ~

            52.      First, as to the § 1681 b(b)(2)(A)(i) claim, in accordance with the Eleventh Circuit's

    recent decision in ChuNch v. Accretive Health, Inc., 2016 U.S. App. LEXIS 12414, *1 (l lth Cir.

    July 6, 2016), Plaintiff suffered a concrete informational injury because Defendant failed to

    provide Plaintiff with information to which he was entitled to by statute, namely a stand-alone

    FCRA disclosure form. Through the FCRA, Congress has created a new right—the right to receive

    the required disclosure as set out in the FCRA—and a new injury—not receiving a stand-alone

    disclosure. The Plaintiffls "inability to obtain [that] information" is therefore, standing alone, "a

    sufficient injury in fact to satisfy Article III." Spokeo, 136 S. Ct. at 1549.

           53.       Pursuant to § 1681 b(b)(2), Plaintiff was entitled to receive certain information at a

    specific time, namely a disclosure that a consumer report may be procured for employment

    purposes in a document consisting solely of the disclosure. Such a disclosure was required to be

    provided to Plaintiff before the consumer reports were to be procured. By depriving Plaintiff of

    this information, Defendant injured Plaintiffand the putative class members they seek to represent.

    Public Citizen v. U.S. Dept. ofJustice, 491 U.S. 440, 449 (1989); Fed. Election Comm'n v. Akfns,

    524 U.S. 11 (1998).

           54.      Defendant violated the FCRA by procuring consumer reports on Plaintiff and othei•

    Backgrotmd Check Class members without fii•st ►naking proper disclosures in the format required



                                                        13
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 14 of 21 PageID 69




   by 15 U.S.C. § 1681 b(b)(2)(A)(i), Namely, these disclosures had to be made: (1) before Defendant

   actually procured consumer reports, and (2) in a stand-alone document, clearly informing Plaintiff

   and other Background Check Class members that Defendant might procure a consumer report on

   each of them foi• purposes of employment. The required disclosures were not made, causing

   Plaintiff an informational injury. &e Church v. Acc1•etive Health, Inc., 2016 U.S. App. LEXIS

   12414, *1 (l lth Cir. July 6, 2016).

         ,f'IdzttPifJ"s See~~lr.i! Cv1r.c1'ete:I11%J~ru irrr~ler,~ 16$xb(bj(2}fA}(aj: litt}ris~iifx c~fl'i~lviicu

           55.     Second, as to the § 1681 b(b)(2)(A)(i) claim, Defendant invaded Plaintiff's right to

   privacy. Under the FCRA, "a person may not procure a consunter report, or cause a consumer

   report to be procured, for employment purposes with respect to any consumer, unless" it complies

   with the statutory requirements (i.e., disclosure and authorization) set forth in the following

   subsections: 15 U.S.C. § 1681b(b)(2). As one court put it, "[t]he FCRA makes it unlawful to

   `procure' a report without first providing the proper disclosure and receiving the consumer's

   written authorization." Harris v. Home Depot U..S.A., Inc., 114 F. Supp. 3d 868, 869 (N.D. Cal.

   2015). Plaintiff's consumer report contained a wealth of extremely private information which

   Defendant had no right to access absent a specific Congressional license to do so (e.g., social

   Security Numbers, address history, phone numbers, e-mail addresses, and information about any

   alleged criminal background information, work history, etc.). By procuring reports containing this

   private information without complying with first complying with the FCRA's disclosure

   requirements, Defendant illegally invaded Plaintiffs right to privacy. Perry v. Cable News

   Network, Inc., No-16-13031, (1 lth Cir., April 27, 2017)(Violation ofstatutory right that has a close

   relationship to a hann traditionally recognized in English or Ameriean law is a concrete harm for

   purposes of Art. III standing).



                                                         14
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 15 of 21 PageID 70




            56.     Third, as to the § 1681b(b)(2)(A)(i) claim, Defcndant's above violations created a

     risk of harm that Plaintiff would be harmed in precisely the way Congress was attempting to

     prevent when it mandated what disclosures ernployers must make to applicants. Without accurate

     source information as to what to do if the information in their reports was inaccurate, or what

     possible state law governed due to the extraneous state law information included in Defendant's

     disclostire, a consumer would be lefl confused as to where to go to correct erroneous data contained

     in a report and be unable to know whether any erroneous'data would find its way into future

     consumer reports.

            57.     Furthermore, Plaintiff would not have agreed to provide Defendant with access to

     his consumer report had he understood that the form did not fully comply with the law.

            58.     As detailed above, Spokeo expressly recognized that "the risk of real harm" can be

    enough, on its own, to satisfy the concreteness requirement. 136 S. Ct. at 1549. In particular, where

    Congress has found that a violation of a statutory right poses a"material risk of harm," a plaintiff

    "need not allege any additional harin beyond the one Congress has identified." Id. at 1549-50; see

    also id. at 1553 (Thomas, J., concurring) ("A plaintiff seeking to vindicate a statutorily created

    private right need not allege actual harm beyond the invasion of that private right.")

            59.     Fourth, as to the § 1681 b(b)(2)(A)(i) claim, the harm created by Defendant is also

    concrete in the sense that it involves a clear de facto injury, i.e., the unlawful disclosure of legally

    protected information. Insofar as Spokeo directs us to consider whether an alleged injury-in-fact

    "has traditionally been regarded as providing a basis for a lawsuit," Congress has long provided

    plaintiffs with the right to seek redress for unauthorized disclosures of information that, in

    Congress's judgment, ought to remaiii private. In re Google Inc. Cookfe Placement Consumer

    Pr•ivacy Litig., 806 F.3d 125, 134 (3d Cir. 2015). Congress's reasons for enacting the FCRA show



                                                    15
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 16 of 21 PageID 71




   that it intended that the law be coiistrued to promote the credit industry's responsible dissemination

   of accurate and relevant information, and afford consumers the substantive right to receive certain

   specified infonnation, including a stand-alone disclosure before their consumer reports are

   obtained by prospective employers. Thus, Plaintiff has alleged an injury-in-fact based on

   Congress's having created a substantive legal right, the invasion of which creates standing.

          60.       Plaintiff and the Background Check Class at•e entitled to statutory damages of not

    less than one hundred Dollars ($100) and not more than one thousand Dollars ($1,000) for each

   and every one of these violations under 15 U.S.C. § 1681n(a)(1)(A), in addition to punitive

   damages under 15 U.S.C. § 1681n(a)(2).

          61.       Plaintiff and the Background Check Class are further entitled to recover their costs

   and attorneys' fees, in accordance with 15 U.S.C. § 1681n(a)(3).

                   COUNT II — VIOLATION .Or:1.5'L1:S:C
                   Failure to Obtain Proper Authorization in Violation of FCRA
                                   15 U.S.C. § 1681b(b)(2)(A)(ii)

          62.       Plaintiff alleges and uicorporates by reference the allegations of paragraphs 1

   through 47 ofthis Complaint as though fully set forth herein.

          63.      Defendant violated the FCRA by procuring consumer reports relating to Plaintiff

   and other Background Check Class members without proper authorization. See 15 U.S.C. §

   1681 b(b)(2)(A)(ii).

          64.      The authorization requirement under 15 U.S.C. § 1681 b(b)(2)(A)(ii) follows the

   disclosure requirement of § 1681b(b)(2)(A)(i) and presupposes that the authorization is based upon

   a valid disclosure. "After all, one cannot meaningfully authorize her employer to take an action if

   she does not grasp what that action entails." Burghy v. Dayton Racquet Club, Inc., 695 F. Supp.




                                                  16
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 17 of 21 PageID 72




    2d 689, 699 (S.D. Ohio 2010); see also United States v. DeFries, 129 F.3d 1293, 1307 (D.C. Cir.

    1997) ("[A]uthorization secured `without disclosure of.... material information' is a nullity.")

            65.        The foi-egoing violations were willful. Defendant acted in deliberate or reckless

    disregard of its obligations and the rights of Plaintiff and other Improper Disclosure and

    Authorization class members under 15 U.S.C. § 1681 b(b)(2)(A)(ii). Defendant knew or should

    have known of its legal obligations under the FCRA. These obligations are well established in both

    the plain language of the FCRA and in the promulgations of the Federal Trade Co►nmission.

    Defendant obtained, or had available to it, substantial written materials that apprised it of its duties

    under the FCRA. Any reasonable employer would know of, ot• could easily discover, the FCRA's

    mandates. The foregoing actions were also willful because:

                  a. As a national staffing company, a large part Defendant's entire business is

                     processing job applications, procuring consumer reports, and placing people

                     in various positions— thus Defendant's entire business model depends on

                     being able to legally process and place applicants with various customers,

                     which, by definition, would include knowing FCRA coinpliance.

                  b. Defendant knew of potential FCRA liability as the Defendant is a large

                     corporation with access to legal advice through its own general counsel's

                     office and outside employment counsel, and there is not contemporaneous

                     evidence that it determined that its conduct was lawful;

                  c. Defendant knew or had reason to know that their conduct was inconsistent

                     with published case law, FTC gi►idance interpreting the FCRA and the plain

                     language of the statute;




                                                    17
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 18 of 21 PageID 73




                 d. Defendant voluntarily ran a risk of violating the law substantially greater

                    than tlle risk associated with a reading that was merely careless;

                 e. The consumer reporting agency utilized by Defendant made available to

                    information on liow to comply witli the FCRA;

          PIClitzl%ff"S .COi?Gre1e Inizz1•v-urzrlarl                           ul'I'rivcueti~

           66.      First, in terms of Plaintiff's claim under § 1681 b(b)(2)(A)(ii), the authorization

     requirement under 15 U.S.C. § 1681 b(b)(2)(A)(ii) follows the disclosure requirement of §

     1681 b(b)(2)(A)(i) and presupposes that the autliorization is based upon a valid disclosure. 'I'hus,

    by violating § 1681 b(b)(2)(A)(i) Defendaiit invaded PlaintifPs right to privacy under §

    1681 b(b)(2)(A)(ii). Under the FCRA, "a person may not procure a consumer report, or cause a

    consumer report to be procured, for employment purposes with respect to any consumer, unless"

    it complies with the statutory requirements (i.e., disclosure and authorization) set forth in the

    following subsections: 15 U.S.C. § 1681 b(b)(2). As one court put it, "[t]he FCRA makes it

    unlawful to `procure' a report without first providing the proper disclosure and receiving the

    consumer's written authorization." Flarris v. Home Depot U.S.A., Inc., 114 F. Supp. 3d 868, 869

    (N.D. Cal. 2015).

           67.      Plaintiffs consumer reports contained a wealth of extremely private information

    which Defendant had no right to access absent a specific Congressional license to do so. The

    consumer reports Defendant obtained on Plaintiffand the putative class members included highly

    sensitive and personal information. By procuring reports containing this private information

    without complying with first complying with the FCRA's disclosure requirements, Defendant

    illegally invaded Plaintiff's rights to privacy.




                                                       18
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 19 of 21 PageID 74




             68.    Second, in terms of Plaintiff's claims under § 1681b(b)(2)(A)(ii), Defendant's

     above violations created a risk of harm that Plaintiff would be harmed in precisely the way

     Congress was attetnpting to prevent when it mandated what disclosures employers must make to

     applicants. Without accurate source information as to what to do if the information in their reports

     was inaccurate, a consumer would be left confused as to where to go to correct erroneous data

     contained in a report and be unable to know whether any erroneous data would find its way into

     future consumer reports.     Furthermore, Plaintiff would not have agreed to provide Defendant

     with access to his consumer reports had he known Defendant's FCRA forms were non-FCRA

     compliant.

            69.    As detailed above, Spokeo expressly recognized that "the risk of real harm" can be

     enough, on its own, to satisfy the concreteness requirement. 136 S. Ct. at 1549. In particular,

     where Congress has found that a violation of a statutory right poses a"material risk of harm," a

     plaintiff "need not allege any addittonal harm beyond the one Congress has identified." Id. at

     1549-50; see also id. at 1553 (Thomas, J., coiicurring) ("A plaintiff seeking to vindicate a

     statutorily created private right need not allege actual harm beyond the invasion of that private

     right.").

            70.    Third, in terms of Plaintiffs claim under § 1681 b(b)(2)(A)(ii), the harm created by

     Defendant is also conerete in the sense that it involves a clear de facto injury, i.e., the unlawful

     disclosure of legally protected information. Insofar as Spokeo directs us to consider whetlier an

     alleged injury-in-fact "has traditionally been regarded as providing a basis for a lawsuit,"

     Congress has long provided plaintiffs with the right to seek redress for unauthorized disclosures

    of information that, in Congress's judgment, ought to remain private. In re Google Inc. Cookie

    Placement Consumer Privacy Litig., 806 F.3d 125, 134 (3d Cir. 2015). Congress's reasons for



                                                  19
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 20 of 21 PageID 75




     enacting the FCRA show that it intended that the law be construed to promote the credit indtistry's

     responsible dissemination of accut•ate aiid relevant information, and afford consumers the

     substantive right to receive certain specified information, including a stand-alone disclosure

     before their consumer reports are obtained by prospective employers. Thus, Plaintiff have alleged

     an injury-in-fact based on Congress's having created a substantive legal right, the invasion of

     which creates standing.

           71.     For these reasons, and as stated below, Plaintiff has sufficiently alleged that he

    suffered a concrete and particularized "injury-in-fact" in connection with his claim for violatio►is

    of § 1681b(b)(2)(A)(i) and (ii) in accordance with the standards set forth in Spokeo.

           72.      Plaintiff and the Background Check Class are entitled to statutory damages of not

    less than one hundred Dollars ($100) and not more than one thousand Dollars ($1,000) for each

    and every one of these violations under 15 U.S.C. § 168]n(a)(1)(A), in addition to punitive

    damages under 15 U.S.C. § 1681 n(a)(2).

           73.      Plaintiff and the Backgi•ound Check Class are furtlier entitled to recover their costs

    and attorneys' fees, in accordance with 15 U.S.C. § 1681n(a)(3).


                                        PRAYER FOR RELIEF.

           WHEREFORE, Plaintiff, on behalf of and the Putative Class, prays for relief as follows:

                    (a)     Determining that this action may proceed as a class action;

                    (b)    Designating Plaintiff as class representative and designating Plaintiffs
                           counsel as counsel for the Putative Class;

                    (c)     Issuing proper notice to the Putative Class at Defendant's expense;

                    (d)    Declaring that Defendant committed multiple, separate violations ofthe
                           FCRA;




                                                  20
Case 8:21-cv-01829-VMC-CPT Document 1-4 Filed 07/30/21 Page 21 of 21 PageID 76




                  (e)     Declaring that Defendant acted willfully in deliberate or reckless
                          disregard of Plaintiff's rights and its obligatioiis under the FCRA;

                  (f)     Awarding statutory damages as provided by the FCRA, includitig
                          punitive damages;

                  (g)    Awarding reasonable attorneys' fees and costs as provided by the FCRA;
                         and

                  (h)    Granting other and further relief, in law or equity, as this Court may deem
                         appropriate and just.

                                   DEMAND FOR JURX TRIAL

         Plaintiff and the Putative Class demand a trial by jury for all issues so triable.

         Dated this 8'h day of June, 2021.
                                                Respectfully submitted,
                                                                  ~




                                                BRANDON J. HILL
                                                Floi•ida Bar Number: 0037061                    -
                                                LUIS A. CABASSA
                                                Florida Bar Number: 0053643
                                                WENZEL FENTON CABASSA, P.A.
                                               l 110 North Florida Avenue, Suite 300
                                               Tampa, FL 33602
                                               Main No.: 813-224-0431
                                               Direct No.: 813-379-2565
                                               Facsimi le: 813-229-8712
                                               Emai I : Icabassa@wfclaw.com
                                               Email: bhill@wfclaw.com
                                               Email: gnichols@wfclaw.com

                                               and

                                                CHAD A. JUSTICE
                                                Florida Bar Number: 121559
                                                JUSTICE FOR JUSTICE LLC
                                               1205 N. Franklin Street, Suite 326
                                               Tampa, Florida 33602
                                               Direct No. 813-566-0550
                                               Facsimile: 813-566-0770
                                               E-mail: chad@getjusticeforjustice.com
                                               Attorneys for Plaintiff

                                                21
